Citation Nr: 0010634	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran perfected an appeal from an October 1994 RO 
decision denying service connection for chloracne due to 
herbicide exposure.  In a February 1997 signed statement the 
veteran indicated a desire to withdraw his appeal with 
respect to the issue of entitlement to service connection for 
chloracne due to herbicide exposure.  Therefore, his appeal 
with respect to this issue is no longer before the Board.  
38 C.F.R. § 20.204(b) and (c) (1999).  During the veteran's 
personal hearing before the Board in November 1998 it was 
indicated, at page 5 of the hearing transcript, that the 
veteran desired to claim service connection for tinnitus.  
The issue of entitlement to service connection for tinnitus 
is referred to the RO for its consideration.

An August 1996 RO decision denied service connection for 
bilateral hearing loss.  The RO received his notice of 
disagreement with that action in October 1996 and a statement 
of the case was issued in June 1997.  His substantive appeal 
was not received until February 1998.  Although the 
substantive appeal was not received until more than 60 days 
after the issuance of the statement of the case and more than 
one year following notification of the August 1996 RO 
decision, a December 1997 supplemental statement of the case 
specifically informed the veteran that his appellate rights 
with respect to the issue of entitlement to service 
connection for bilateral hearing loss would expire on 
February 15, 1998.  His substantive appeal was received prior 
to that date.  Since the veteran completed his substantive 
appeal within the time frame indicated to exist by the RO, 
the RO had authority to accept his VA Form 9.  See Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  Accordingly, this issue 
is currently before the Board.


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is well grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
a veteran served continuously for ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Impaired hearing is considered a disability under VA 
regulations when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 
40 decibels or higher; or when the auditory thresholds for at 
least three of the indicated frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A 1973 service audiology consultation report reflects that 
the veteran had very mild bilateral sensorineural hearing 
loss.  However, his hearing was within normal limits.  The 
reports of November 1989 and January 1992 VA examinations 
reflect that hearing loss was noted, but they do not reflect 
the degree of loss.  The report of a July 1997 VA audiology 
examination reflects that the veteran reported that the cause 
of his hearing was a result of artillery noise.  The summary 
indicates that the veteran was noncooperative for testing and 
the results indicated a probable nonorganic overlay.  The 
report of an August 1997 private audiologic evaluation 
reflects that the veteran complained of bilateral hearing 
loss.  He was noncooperative for testing.  It indicates that 
he had bilateral sensorineural hearing loss.

In order for the veteran's claim of entitlement to service 
connection for bilateral hearing loss to be well grounded, he 
must submit medical evidence indicating that he currently has 
this disability and that it is related to his active service.  
There is no competent medical evidence that the veteran 
currently has bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.  The veteran has offered 
statements and testimony, including testimony indicating that 
he believes that his hearing loss is a result of artillery 
fire during combat, and his statements are presumed credible 
for purposes of this decision, but he is not qualified as a 
lay person to establish a medical diagnosis or show a medical 
etiology merely by his own assertions, as such matters 
require medical expertise.  See Grottveit and Espiritu.  
38 U.S.C.A. § 1154(b) (West 1991) does not provide a 
substitute for evidence of current disability or nexus 
between an inservice combat injury and current disability.  
See Kessel v. West, 13 Vet. App. 9 (1999) (en banc).  The 
Board therefore concludes that without the requisite medical 
evidence establishing that the veteran currently has 
bilateral hearing loss disability for VA purposes, his claim 
of entitlement to service connection for bilateral hearing 
loss is not well grounded.  Caluza.

Although the Board has disposed of the claim for service 
connection on a ground different from that of the RO, that 
is, whether the claim is well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim for service connection for 
bilateral hearing loss not having been submitted, the appeal 
is denied.



REMAND

The August 1996 RO decision denied an evaluation greater than 
10 percent for the veteran's service-connected right knee 
disability.  The veteran's October 1996 communication 
indicated that he disagreed with that decision and submitted 
additional orthopedic evidence.  An October 1996 letter to 
the veteran indicated that his notice of disagreement with 
the denial of increased compensation for his service-
connected right knee disability had been received and a 
statement of the case would be provided to him.  However, a 
review of the record does not indicate that the veteran has 
been furnished a statement of the case regarding this issue.  
Where there is a notice of disagreement, a remand, not 
referral, is required by the Board.  Manlincoln v. West, 
12 Vet. App. 238 (1999).

In light of the above, the appeal is REMANDED to the RO for 
the following:  

The RO should issue a statement of the 
case addressing the issue of entitlement 
to an increased rating for status post 
surgical repair of the right knee with 
internal derangement.  All appropriate 
appellate procedures should then be 
followed.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Error! Not a valid link


- 4 -



- 1 -


